Citation Nr: 9904318	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-34 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for hypertension, claimed 
to be secondary to post-traumatic stress disorder (PTSD).  

Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in which the RO denied 
service connection for hypertension, claimed to be associated 
with PTSD, and an increased rating for the service-connected 
PTSD. 


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current hypertensive disability and injury or 
disease during the veteran's active service, including the 
service-connected PTSD.  

2.  PTSD is currently manifested by mild symptoms; without 
disturbance in affect or speech, panic attacks, or impairment 
of cognitive functioning, memory, judgment or abstract 
thinking.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hypertension, claimed to be secondary to PTSD, is not well 
grounded.  38 U.S.C.A. §§ 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).  

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.125, 4.132 Code 9411 (1996); § 4.130, Code 9411 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Hypertension.  

The veteran and his representative contend that emotional 
factors related to the veteran's service-connected PTSD put 
the veteran at a greater risk of developing hypertension.  It 
is argued that private medical evidence of record supports a 
grant for secondary service connection for hypertension.  
Moreover, the veteran challenges the adequacy of the most 
recent VA examination and argues that the denial of benefits 
was not based on review of all the evidence of record.  

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506;  
see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran contends that he has hypertension that is related 
to his service-connected PTSD.  Where the determinative 
issues involve questions of medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Consequently, lay assertions of 
medical causation or medical diagnosis cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Hence, I find that 
the veteran's allegations alone are an insufficient basis on 
which to establish a well-grounded claim for service 
connection for hypertension on a secondary basis.  

The report of the February 1997 examination shows current 
evidence of hypertension.  However, the veteran has not 
submitted any competent evidence that his disability is 
secondary to his service-connected PTSD.  

In this regard, I note that the veteran has submitted a 
document, dated in May 1995, by L. R. Moss, M.D., who 
conducted a review of the medical literature "to explore two 
possible causal factors in the development of high blood 
pressure (hypertension) in war veterans":  "the POW 
experience" and PTSD.  Dr. Moss reached the following 
conclusions:

1.  Psychosocial stress plays an 
important causative role in the 
development of hypertension.  For many, 
if not most, war veterans, their wartime 
experience provides to be the greatest 
source of ongoing psychological stress 
throughout their lifetime.  Therefore, it 
is reasonable to conclude that wartime 
experience often plays a role in the 
development of hypertension.  

2.  Those veterans suffering from post-
traumatic stress disorder,  the 
prototypical anxiety disorder, are at 
increased risk for developing 
hypertension.  

3.  Those veterans who underwent 
starvation during their POW experience 
may have been placed under sufficient 
stress thereby to have incurred an 
increased risk of developing 
hypertension.  

Dr. Moss did not address whether the appellant, himself, 
developed hypertension or had aggravation of his hypertension 
due to his PTSD.   

The claimant refers to Perman v. Brown, 5 Vet. App. 237 
(1993), which discussed a similar document by Dr. Moss.  In 
that case, the veteran claimed service connection for 
hypertension secondary to PTSD, as in the instant case.  The 
United States Court of Veterans Appeals (Court) remanded the 
case to the Board after determining that the Board erred in 
its failure to include an analysis of the credibility or 
probative value of the opinion evidence of the physicians who 
supported the veteran's claim for service connection for 
hypertension secondary to PTSD.  The action of the Court did 
not mandate a grant of secondary service connection, but 
admonished the Board of its need to set forth reasons and 
bases for its findings and conclusions.  In addition, in that 
case, unlike the veteran's, two of three medical opinions 
suggested a causal connection between the hypertension and 
PTSD.  

The Board acknowledges that, in Wallin v. West, 11 Vet. App. 
509, 514 (1998), the Court found the veteran's claim to be 
well-grounded by the use of medical treatise evidence.  The 
Court discussed its previous opinions, including Sacks v. 
West, 11 Vet. App. 314 (1998), in which it concluded that 
such evidence did not well-ground the claim.  The Court 
distinguished its previous opinions, at page 514, by noting

The evidence here does not simply provide 
speculative generic statements not 
relevant to the veteran's claim, as in 
cases previously before the Court.  
Instead, as allowed by the Court in 
Sacks, this treatise evidence "standing 
alone, discusses generic relationships 
with a degree of certainty such that, 
under the facts of a specific case, there 
is at least plausible causality based 
upon objective facts rather than on an 
unsubstantiated lay medical opinion."  
[citation omitted] 

The question is, then, whether the document by Dr. Moss, 
standing alone, discusses the relationship between 
hypertension and PTSD, or the POW experience, generically to 
a degree of certainty such that it makes the claim well-
grounded, even if it does not specifically discuss the 
veteran's hypertension.  The Board concludes that it does 
not. 

In his first conclusion, Dr. Moss notes that the wartime 
experience is "the greatest source of ongoing psychological 
stress throughout their lifetime" for "many, if not most, 
war veterans."  He does not, however, address the veteran's 
specific experiences, either in wartime or in the remainder 
of his lifetime; lacking this information, Dr. Moss's 
conclusion that "it is reasonable to conclude that wartime 
experience often plays a role in the development of 
hypertension" is not sufficiently specific to well-ground 
the veteran's claim.  Similarly, Dr. Moss's second 
conclusion, that PTSD is a risk factor for the development of 
hypertension, without discussing whether or not other risk 
factors are present in the veteran's case, is not 
sufficiently specific to well-ground the veteran's claim.  
Finally, Dr. Moss's third conclusion, that veterans who 
underwent starvation as POWs "may have been placed under 
sufficient stress thereby to have incurred an increased risk 
of developing hypertension" is simply too speculative to 
well-ground a claim under Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) (a claim for service connection for the veteran's 
cause of death was not well grounded, where a physician 
stated that the veteran's death "may or may not" have been 
averted if medical personnel had been able to intubate him, a 
procedure complicated by his service-connected injuries).

Moreover, the record does not contain a medical opinion that 
both specifically discusses the veteran's particular case and 
concludes that there is a nexus between his hypertension and 
his PTSD.  In fact, two unfavorable opinions were generated 
from the February 1997 VA examinations. 

In view of the foregoing, the veteran has not presented a 
well-grounded claim with respect to service connection for 
hypertension, claimed to be secondary to the veteran's PTSD.  
Accordingly, no duty to assist the veteran is mandated by the 
provisions of 38 U.S.C.A. § 5107(a).  No competent evidence 
establishes a nexus between current disability and service-
connected disability.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  Moreover, there is no indication that the 
current record is incomplete.  That is the veteran has not 
advised VA of the presence of any additional evidence that 
has not been associated with his claims folder.  

II.  Increased Rating for PTSD.  

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected PTSD.  That is, he has presented a claim 
that is plausible.  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Historically, service connection was granted for a 
psychiatric disorder, classified as conversion reaction, 
manifested by somatic complaints and tension, chronic, mild, 
in a March 1948 rating decision.  An evaluation of 10 percent 
rating was assigned.  In a June 1985 rating, the psychiatric 
disability was reclassified as PTSD and the  disability 
rating was increased to 30 percent.  This is the veteran's 
current disability rating.  The veteran is advised that past 
medical records do not take precedence over current findings 
in determining whether to increase a disability rating, 
although a rating specialist is directed to review the 
recorded history of disability to make a determination a more 
accurate evaluation.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9411.  

The veteran served in an tank destroyer battalion during 
World War II.  During the battle of Normandy, he was overrun 
by the Germans in August 1944.  During more than eight months 
of confinement as a POW, he was subjected to intimidation and 
repeated threats of beatings, mass executions, forced 
marches, unprotected exposure to subfreezing temperatures, 
severe overcrowding and prolonged food deprivation.  Details 
about the veteran's POW experiences are recorded in the 
report of the October 1993 VA examination.  At that time, he 
explained that some of the most stressful events of his 
confinement consisted of repeated Allied bombing and strafing 
attacks while he was locked helplessly in an over-crowded 
boxcar.  

In the past, the veteran had reported having complaints of 
chronic anxiety, depression, worry and emotional turmoil 
since his POW experience.  He reported that he attempted to 
block out memories about his POW experience and avoided 
situations that were reminiscent of his confinement.  He also 
reported that he never regained the level of functioning that 
he enjoyed prior to his active service.  He described marked 
personal distress associated with intrusive thoughts, 
discomfort triggered by reminders of POW events, inability to 
recall salient aspects of his internment, sleep disturbances, 
irritability, hypervigilance, problems with his memory, 
attention and concentration, as well restricted interpersonal 
contacts.  The October 1993 VA examination report shows that 
the examiner noted a disinclination to discuss issues of a 
personal nature and to reveal inner feelings.  

The report of a February 1997 VA examination indicates that 
the veteran told the examiner:  

 "Oh I had problems when I was in the 
war.  When I got out, I didn't have time 
to worry about it.  Later on I started 
thinking about it a bit.  Sometimes I 
dream about things that happened but it's 
not too frequently.  Sometimes I think 
about things that happened but not too 
often."  

He denied having received any type of psychiatric treatment.  
Clinical findings were thought to be consistent with PTSD, 
"chronic, very, very, mild at the present time."  A Global 
Assessment of Functioning (GAF) scale of 65 was recorded.  
The examiner noted that the veteran had only mild symptoms, 
including a depressed mood, some mild insomnia, and some 
dysphoria.  He was able to engage in activities including 
wood carving and gardening and appeared to have meaningful 
interpersonal relationships.  

The symptoms do not rise to the level required for a 50 
percent rating.  There is no evidence of a disturbance in 
affect, variation in speech pattern, panic attacks, or 
impairment of cognitive functioning, memory, judgment or 
abstract thinking that would warrant the next higher rating 
of 50 percent.  Similarly, findings listed for even higher 
ratings of 70 and 100 percent, such as grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
suicidal ideation, obsessional rituals which interfere with 
routine activities, or impaired impulse control are not 
shown.  In view of the foregoing, the preponderance the 
evidence is against the claim for an increased rating for 
PTSD.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1996) in the first instance.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board finds in this case that the schedular evaluations 
are not inadequate, and there is no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalization and has not demonstrated marked 
impairment of social and industrial activities.  


ORDER

The veteran's claim for service connection for hypertension, 
claimed to be secondary to PTSD, is denied as not well 
grounded.  

An increased rating for PTSD is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 12 -


